PER CURIAM.
This case is before us on remand from the supreme court, 560 So.2d 233, with directions that we reconsider our decision of November 12, 1987, in light of the holding in Bostick v. State, 554 So.2d 1153 (Fla.1989).
Upon reconsideration we conclude that the trial court erred, under the law announced in Bostick, in denying the appellant’s motion to suppress. In accordance with Bostick, we withdraw our decision of November 12, 1987, reverse the judgment of the trial court and remand for further proceedings consistent with Bostick.
ANSTEAD and GLICKSTEIN, JJ., and GOLDMAN, MURRAY, Associate Judge, concur.